per curiam:
Debemos pasar juicio sobre la conducta de un abogado que comparece ante el tribunal a representar hechos favorables a su cliente, constándole la falsedad de éstos. Veamos.
I — I
Por orden del Hon. Héctor R. López García, Juez del Tribunal de Primera Instancia, Sala Superior de San Juan, la Secretaría de dicho foro elevó ante nuestra considera-ción una resolución emitida por éste en el caso civil número KEF94-0269, Autoridad de Carreteras y Transportación de Puerto Rico v. Pedro P González González. En ésta se nos solicita que, conforme a nuestra jurisdicción disciplinaria, determinemos si el Ledo. Francisco Cuyar Fernández incu-rrió en violación a los Cánones 35 y 38 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, al alegadamente haber brin-dado al tribunal, de manera intencional, información falsa durante el trámite del caso de referencia.
Vista dicha resolución, referimos el asunto al Procura-dor General de Puerto Rico para la investigación y el in-forme correspondientes. En su Informe, el Procurador de-terminó que, conforme al expediente del caso Autoridad de Carreteras y Transportación de Puerto Rico v. Pedro P González González, el licenciado Cuyar Fernández incurrió *115en violación a los Cánones 35 y 38 del Código de Ética Profesional, supra, al brindar información falsa al tribunal mientras se tramitaba el mencionado litigio. Por lo tanto, recomendó el inicio de un procedimiento disciplinario en contra del abogado.
Examinado el informe, ordenamos al Procurador General que presentara la querella correspondiente. Presentada la querella y notificada al licenciado Cuyar Fernández, éste contestó y negó todas las alegaciones en su contra.
Así las cosas, designamos al Hon. Enrique Rivera Santana, ex juez del Tribunal Superior, en calidad de Comisio-nado Especial. En el descargo de sus funciones, el Comisio-nado nos rindió su Informe, del cual surge que en 1992 el matrimonio compuesto por el Sr. Pedro Pablo González González y la Sra. Gloria Esther Rivera Olivera contrata-ron los servicios del licenciado Cuyar Fernández para que los representara en una acción civil, sobre ejecución de hi-poteca, instada en su contra por el Banco Santander. Se trataba de un inmueble situado en la comunidad rural Ani-mas, del barrio Factor, del Municipio de Arecibo. Asumida la representación legal por el licenciado Cuyar Fernández, se inició el juicio en el que finalmente el matrimonio Gon-zález Rivera fue desposeído de su título sobre la mencio-nada propiedad. Posteriormente, la propiedad se adjudicó en pública subasta al matrimonio compuesto por el Sr. Heriberto Martínez Medina y la Sra. Maida Ríos Rivera. El 28 de febrero de 1994, por orden del tribunal, el matrimo-nio González Rivera desalojó la propiedad objeto del litigio.
El 30 de septiembre de 1994, aproximadamente siete meses después de que el matrimonio González Rivera des-alojara la propiedad, la Autoridad de Carreteras del Es-tado Libre Asociado de Puerto Rico (Autoridad de Carrete-ras), en un pleito separado, presentó una petición encaminada a expropiar forzosamente una porción de te-rreno del inmueble antes descrito. Al presentarse la peti-ción de expropiación, la Autoridad de Carreteras consignó *116la suma de $8,241 a favor del matrimonio González Rivera y del Banco Santander, quienes todavía para esa fecha aparecían como titulares regístrales y acreedor hipoteca-rio, respectivamente, del mencionado inmueble.
Enterado de ello, el señor González González, por dere-cho propio y en representación del matrimonio González-Rivera, presentó ante el Tribunal de Primera Instancia una solicitud de retiro de los fondos consignados por la Autoridad de Carreteras. El foro de instancia condicionó el retiro de los fondos a que el señor González González evi-denciara la cancelación de las deudas y gravámenes hipotecarios. Días más tardes, y en aras de cumplir con la orden del tribunal, el licenciado Cuyar Fernández, en re-presentación del señor González González, presentó ante el Tribunal de Primera Instancia una moción para la expidi-ción del cheque a favor del señor González González.
El Tribunal de Primera Instancia autorizó el retiro de fondos a favor del señor González González. No obstante, meses más tarde, y ante la intervención de los verdaderos dueños de la propiedad, el Tribunal de Primera Instancia se enteró que había sido inducido a error por el licenciado Cuyar Fernández, ya que el matrimonio González Rivera no era el verdadero dueño de la propiedad expropiada por la Autoridad de Carreteras y, por ende, no tenían derecho a recibir el dinero consignado en el tribunal.
A la luz de este trasfondo procesal fáctico, el Comisio-nado concluyó que, a pesar de que al licenciado Cuyar Fer-nández le constaba de propio conocimiento que el matrimo-nio González-Rivera no era al momento de la expropiación los dueños de la propiedad, éste, de manera intencional, le representó al tribunal que “estos fondos pertenecían en su totalidad al dueño cuando se hizo la expropiación forzosa, el Sr. Pedro González”. De igual forma, dispuso que esta fue la causa inmediata que motivó que el foro de instancia le asignara, erróneamente, los fondos consignados por la Autoridad de Carreteras al señor González González.
*117Con el beneficio del Informe del Comisionado Especial, resolvemos.
M hH
Como es sabido, [1] a práctica de la abogacía, distinto quizás a otras profesiones, conlleva una seria y delicada función ciudadana pues la misma representa servicio, ética y ejemplo’ In re Cintrón Colón, 161 D.P.R. 778, 782 (2004), citando a Ramos Acevedo v. Tribunal Superior, 133 D.P.R. 599, 613 (1993). En innumerables ocasiones hemos señalado que los abogados son funcionarios del Tribunal y ministros ordenados de la justicia y, como tales, sus actuaciones deben estar encaminadas a mantener un orden jurídico íntegro y eficaz, “ ‘orientado esencialmente por los principios de vida democrática y de respeto a la inviolable dignidad del ser humano’ ”. In re Cintrón Colón, supra, pág. 782, citando a In re Santiago Rodríguez, 160 D.P.R. 245, 254 (2003).
A esos efectos, los Cánones 35 y 38 del Código de Etica Profesional, supra, prescriben y enfatizan la necesidad de que las aportaciones de los abogados al quehacer jurídico estén enmarcadas dentro de lo que se espera de esta insigne profesión.
En lo pertinente, el Canon 35, supra, obliga a los miem-bros de la profesión legal a observar una conducta ante los tribunales impregnada de sinceridad y de honradez. Pro-híbe cualquier medio incompatible con la verdad y señala que no es ético inducir a un juzgado a error utilizando una falsa relación de hechos. Por su parte, el Canon 38, supra, impone a la clase togada la obligación de esforzarse en exal-tar el honor y la dignidad de la profesión, y de colaborar en la consecución de la mejor administración de la justicia.
Por ser los abogados el espejo donde se refleja la imagen de la profesión, éstos deben actuar con el más escrupuloso sentido de responsabilidad que impone la fun-*118ción social que ejercen. In re Santiago Rodríguez, supra; In re Silvagnoli Collazo, 154 D.P.R. 533 (2001); In re Ortiz Brunet, 152 D.P.R. 542 (2000); In re Coll Pujols, 102 D.P.R. 313, 319 (1974).
Una información falsa presentada por abogados al tribunal constituye conducta profesional reprobable .... La mentira de-grada el carácter y envilece el espíritu y es antítesis de la con-ducta recta y honorable que el Código de Etica Profesional exige de todo abogado. Jugar al esconder con la justicia, que es jugar al esconder con la verdad, es práctica deleznable ....In re Filardi Guzmán, 144 D.P.R. 710, 718 (1998); In re Ramos y Ferrer, 115 D.P.R. 409, 412 (1984).
Lamentablemente, dichos postulados no fueron segui-dos en el caso de marras. Veamos.
HH j.
El licenciado Cuyar Fernández, con el único fin de que sus representados obtuvieran el importe por justa compen-sación que se otorga en los litigios en que el Estado expro-pia forzosamente una propiedad, le representó al tribunal de instancia que sus clientes, el matrimonio González-Rivera, eran los titulares regístrales de la propiedad objeto de expropiación, cuando a éste le constaba de propio cono-cimiento que éstos no lo eran. El licenciado Cuyar Fernán-dez conocía que ese hecho no era cierto, pues había repre-sentado al matrimonio González-Rivera en el pleito de ejecución de hipoteca en el que fueron desposeídos del tí-tulo de la propiedad objeto de expropiación. Al hacer tal representación, el licenciado Cuyar Fernández indujo a error al tribunal de instancia para que ordenara la entrega al matrimonio González-Rivera, y en específico al señor González González, unos fondos que no le pertenecían. Tal conducta, lejos de preservar la dignidad y el honor de la profesión, constituye una crasa violación a los Cánones 35 y 38 del Código de Ética Profesional, supra, y merece nues-*119tro más fuerte repudio. La actuación del licenciado Cuyar Fernández lesiona el honor de la profesión y atenta direc-tamente contra aquellos preceptos básicos que obligan a los miembros de la clase togada a actuar con el más alto sentido de responsabilidad y respeto hacia sus clientes, los tribunales y la profesión.
Por las razones antes expresadas, procede separar, de forma inmediata e indefinida, del ejercicio de la profesión de la abogacía y de la notaría al Ledo. Francisco A. Cuyar Fernández. Este deberá notificar a todos sus clientes de su presente inhabilidad para seguir representándolos, devol-ver cualesquiera honorarios recibidos por trabajos no rea-lizados e informar oportunamente de su suspensión a los distintos foros judiciales y administrativos del país. Deberá certificarnos, además, dentro del término de treinta días a partir de su notificación, el cumplimiento de estos deberes. El Alguacil de este Tribunal procederá a incautarse de la obra notarial de Francisco A. Cuyar Fernández, incluso de su sello notarial, los cuales entregará a la Oficina de Ins-pección de Notarías para el correspondiente examen e in-forme a este Tribunal.

Se dictará sentencia de conformidad.

Los Jueces Asociados Señor Rebollo López y Señor Fus-ter Berlingeri no intervinieron.